It is indeed an 
honour for me to congratulate you, Sir, on behalf of the 
Government and people of Solomon Islands, as 
President of the General Assembly at our sixty-fifth 
session. Your term in office coincides with economic 
turmoil, the impacts of climate change, growing social 
and security concerns and threats of unilateralism that 
are challenging multilateralism from all fronts. My 
delegation is pleased with the manner in which you 
have convened and concluded three high-level 
meetings, on the Millennium Development Goals 
(MDGs), biodiversity and the Mauritius Strategy. That 
is a clear indication of why we are confident in you and 
of your vast experience as you oversee this principal 
body of the United Nations for the next 12 months. 
 My delegation takes this opportunity to 
acknowledge as well the leadership and contributions 
of your predecessor, His Excellency Mr. Ali 
Abdussalam Treki. His support for multilateralism has 
placed us on firm footing in preparing for this session. 
 We see around us the growth of democracy, 
corporate power and the emergence of new powers, all 
offering new perspectives and opportunities. New 
international cooperation is linking development, 
finance, raw materials and markets. That development 
calls for increased collaboration and a new framework 
to facilitate the emergence of a new economic order. 
Solomon Islands, under its new foreign policy, will 
establish relationships with all six regions of the 
United Nations. 
 Solomon Islands believes in multilateralism and 
acknowledges the importance and value of having a 
closer working relationship between the United 
Nations and Member States. My Government stands 
ready and committed to work with the United Nations 
in enhancing its presence in my capital. In that 
connection, we renew our call to upgrade the United 
Nations Sub-office in Honiara and appoint a resident 
representative as its head. 
 My delegation acknowledges United Nations 
outreach to Solomon Islands this year by convening the 
 
 
33 10-55128 
 
United Nations national competitive recruitment exam 
in December. We welcome that engagement, as it 
provides an opportunity for successful citizens to fill 
our national quota of international civil servants 
serving our family of nations. 
 Democracy is one of the core principles of the 
United Nations Charter. People continue to be the 
source of the legitimacy of this Organization and 
remain the basis of authority of this Assembly. 
 Solomon Islands registers its appreciation of the 
Secretariat’s Department of Political Affairs and the 
United Nations Development Programme for their role 
in coordinating some 400 local and international 
observers who monitored last month’s general election. 
We are equally pleased to note the positive 
pronouncement by the various local and international 
monitors that Solomon Islands’ national election was 
conducted in a free and fair manner. A number of 
electoral reform recommendations were made, and my 
Government will act on them with a view to improving 
our national electoral system. 
 The essence of progress and prosperity lies in 
having a clear and firm leadership, an obedient 
bureaucracy and a sense of vision. My Government is 
committed to providing those, and we will work 
tirelessly to offer our people a life of normality, dignity 
and freedom. 
 The challenge of nation-building is huge and 
costly for any developing country. For that reason, 
each country has to define for itself the type and form 
of democracy it wants to adopt, for democracy cannot 
be imposed. In that connection, Solomon Islands 
continues to advocate genuine dialogue and 
engagement with Fiji over confrontations and sanctions 
and to support Fiji’s effort to determine its destiny. 
 Solomon Islands joins the international 
community in calling for the lifting of the 49-year-old 
economic embargo against Cuba. Such an embargo 
belongs to a different time and era. It is our hope that 
the power of reaching out to our neighbours will break 
down artificial ideological barriers. 
 Solomon Islands will be undergoing the universal 
periodic review during this session. My delegation 
takes this opportunity to reaffirm the commitment of 
Solomon Islands to the principles and purposes of the 
United Nations Charter, including respect for human 
rights and fundamental freedoms for all. Solomon 
Islands finds it regrettable to see those principles 
sacrificed by some who continue to divide this 
Assembly. Solomon Islands recognizes the Geneva-
based Human Rights Council and its role and 
impartiality as the appropriate institution to deal with 
issues of human rights. 
 This year marks the seventh anniversary of my 
country’s relationship with the Regional Assistance 
Mission to Solomon Islands (RAMSI). The current 
partnership framework promotes greater coherence and 
predictability in enhancing the quality of the 
cooperation to meet the country’s development needs. 
The relations between Solomon Islands and RAMSI 
have brought political and financial stability. However, 
the underlying causes of conflict remain unaddressed. 
Issues of tolerance and respect for our diverse cultures 
have placed much stress on our road to peace. My 
Government remains committed to addressing those 
issues. 
 In June this year, the Foreign Minister of the 
United Arab Emirates, His Highness Sheikh Abdullah 
Bin Zayed Al Nahyan, brought together Pacific small 
island developing States and our Middle East brothers 
to discuss cooperation, including the Arab Peace 
Initiative in the Middle East. Solomon Islands supports 
all peace initiatives, including proposals to normalize 
relations between the entire Arab region and Israel. The 
complexity of the Middle East conflict needs a regional 
solution, and we strongly feel that parties to the 
conflict will need to sow conditions for peace as we 
work to have a two-State solution. We are heartened to 
see negotiations proceeding. However, we would like 
to see all stakeholders involved in the process. 
 My delegation welcomes the outcome of this 
summer’s Non-Proliferation Treaty Review 
Conference. The existence of nuclear weapons 
continues to pose a significant threat to humanity. 
History has shown the deep horror and devastation of 
nuclear weapons. Solomon Islands supports the total 
elimination of all nuclear weapons as the only absolute 
guarantee for a safe and secure world. 
 The urgency of agreeing to a legally binding 
agreement on climate change in Cancún, Mexico, 
cannot be overemphasized. It is a common concern that 
binds the world together. Our planet is already 
absorbing more heat and getting warmer. The global 
temperature has risen by 0.7°C in the past century. 
Under current trends, science tells us that the 
  
 
10-55128 34 
 
temperature will further increase by 4 to 7°C by the 
end of this century, threatening the survival of many 
States, including Solomon Islands. It is critical that we 
have a clear plan for stabilizing greenhouse gas 
emissions. Solomon Islands supports the call of the 
small island developing States to restrict the 
temperature rise to below 1.5°C and to bring down 
greenhouse gas concentration to well below 350 parts 
per million. 
 Noting that there is limited atmospheric carbon 
space left, a carbon-budget approach is an option for a 
just and fair way to prevent the global temperature 
from reaching irreversible levels. It takes into 
consideration the development needs and space 
concerns of developing countries and our shared 
responsibilities and rights in meeting the demands of 
the health of our atmosphere. 
 On the issue of United Nations system-wide 
coherence, the General Assembly in July established a 
new gender entity, UN Women. That body will further 
strengthen United Nations capacity and effectiveness in 
advancing the status of women worldwide. Solomon 
Islands looks forward to cooperating with the new 
entity. 
 As regards Security Council reform, my 
delegation is pleased to see informal intergovernmental 
negotiations carried forward into this session. 
Negotiations are now focused on a common text, which 
we hope will be further streamlined in achieving our 
goal of making that principal United Nations organ 
more representative, efficient and responsive to the 
emerging global threats of this century. 
 The Pacific Ocean covers a third of the world’s 
surface and accounts for a quarter of the world’s tuna 
industry. In May this year, eight Pacific small island 
developing States, including Solomon Islands, set up 
the secretariat of the Parties to the Nauru Agreement 
(PNA) in the Marshall Islands. The PNA countries 
agreed to coordinate the management and conservation 
of their tuna resources, so as to guarantee sustainability 
and greater economic benefits from their resources. 
The closing off of the high seas pockets within the 
respective countries’ exclusive economic zones is to 
prevent illegal, unreported and unregulated fishing and 
to provide a safe haven for fish to breed. 
 On the issue of the establishment of a regional 
marine scientific centre, in accordance with the United 
Nations Convention on the Law of the Sea, my 
delegation is pleased to note that the matter is reflected 
in the Secretary-General’s report. The Pacific 
subregion values such a centre, which my Government 
offers to host. We will pursue this regionally and 
internationally, in the spirit of the Convention and the 
Mauritius Strategy Initiative. 
 This year Papua New Guinea, the Federated 
States of Micronesia and Solomon Islands made a 
presentation on our joint submission to the 
Commission on the Limits of the Continental Shelf. We 
hope to do the same with our remaining submissions at 
an appropriate time. 
 Solomon Islands is encouraged by the further 
growth of positive developments and engagements 
with regard to the Taiwan Strait. That must be 
internationally recognized, commended and supported. 
The moderate and pragmatic path adopted by both the 
People’s Republic of China and Taiwan about the 
Taiwan Strait contributes to international peace and 
security. 
 Solomon Islands continues to support Taiwan’s 
meaningful participation within the United Nations 
system. My delegation is heartened to note Taiwan’s 
participation as an observer at the World Health 
Assembly in both 2009 and 2010. That is a gesture of 
the improved cross-Strait relations. Taiwan has 
registered its interest in participating in two United 
Nations treaty organizations this year: the United 
Nations Framework Convention on Climate Change 
(UNFCCC) and the International Civil Aviation 
Organization. My country supports such participation. 
The two organizations deal with two global issues that 
are of common concern to all the world. Climate 
change and aviation issues need the participation of all 
countries for aviation safety and the health of our 
atmosphere. My delegation finds it regrettable that the 
UNFCCC secretariat has adopted a narrow position on 
a matter that requires the parties to the Convention and 
to the Kyoto Protocol to decide on. 
 The Millennium Development Goals (MDGs) are 
internationally agreed development benchmarks. The 
Solomon Islands scorecard remains mixed, uneven and 
generally off track in terms of meeting our 2015 Goals. 
The international programme for the Solomon Islands 
for achieving the MDGs is defined in the Mauritius 
Strategy and the Brussels Programme of Action. Both 
frameworks outline the Solomon Islands’ special 
 
 
35 10-55128 
 
situation, one that requires special international 
attention. 
 The review of the Mauritius Strategy held last 
week revealed that international commitments to the 
Barbados Programme of Action remain wanting and 
disappointing. The vulnerability of small island 
developing States (SIDS) has worsened. To address this 
partnership gap, Solomon Islands calls for a special 
category for SIDS within the United Nations system. 
There is also a need for a firmer link between the SIDS 
Programme and the United Nations Development 
Assistance Framework, to ensure that support is 
received from within our Organization. 
 This session will also see the convening of the 
Fourth United Nations Conference on the Least 
Developed Countries, in May 2011. We are equally 
pleased that the General Assembly launched a process 
of national, regional and global reviews during the last 
session. We look forward to working with all in 
achieving a comprehensive, action-oriented and 
meaningful outcome to the Conference. My delegation wishes to acknowledge our new 
partners Luxembourg and Portugal, for their support, 
respectively, for the Melanesian Spearhead Group and 
Solomon Islands external students. We remain grateful 
to all partners from the South and North, including 
Cuba, Italy, Papua New Guinea, Taiwan and our 
traditional partners the European Union, Australia, 
New Zealand, Japan and my regional neighbours. 
 In conclusion, I would like to assure the President 
of the support and cooperation of the Solomon Islands 
during his term in office.